An appeal will not lie from an order passed at a special term overruling a motion that a trustee be required to give bonds for the faithful execution of the trust, and that he be restrained from selling the trust property.STATEMENT OE THE CASE.Motion to dismiss an appeal.The defendant made a motion in the court at special term that a trustee, who had been previously appointed, be required to give bond, with sureties, in such sum as might be reasonable, to insure the faithful execution of the trust, and restraining such trustee from transferring or selling the trust property without the order or approval of the court being first had and obtained. This motion was heard on the third day of May, 1875, before Justice Wylie, and overruled. The case comes before the general term on an appeal from this decision. An application is now made to dismiss such appeal, for the reason that the order made at the special term does not involve the merits of the action or proceeding. The court were of that opinion, and the appeal was accordingly dismissed.